            Case 2:20-cv-03952 Document 1-1 Filed 04/30/20 Page 1 of 9 Page ID #:32



                                          Exhibit A


                               Composition Chart
                   Works of Harold Arlen
Owner (Share)                         Composition                         Registration Number

Harold Arlen Trust (50%)


                                     Get Happy
                                                                                      EU9414

                                                                                      EP13654


                             Kickin' The Gong Around
                                                                                      EP27118


                                  Learn to Croon
                                                                                      EP20027


                    Minnie The Moocher's Weddin' Day
                                                                                      EP30542


                         The Devil and the Deep Blue Sea
                                                                                      EP26940


                         You Gave Me Ev'rything But Love
                                                                                      EP29949

SA Music, LLC (33.33%)


                                 Fun To Be Fooled
                                                                                      EU87483

                                                                                      EP43380
            Case 2:20-cv-03952 Document 1-1 Filed 04/30/20 Page 2 of 9 Page ID #:33
                                          Exhibit A


                               Composition Chart
                      Works of Harold Arlen
Owner (Share)                         Composition                         Registration Number

SA Music, LLC (33.33%)


                      Let's Take A Walk Around the Block
                                                                                      EU87630

                                                                                       EP43378


                               Satan's Little Lamb
                                                                                       EP32586


                             You're A Builder Upper
                                                                                       EP43381

                                                                                      EU87482

SA Music, LLC (40%)


                             It's Only A Paper Moon
                                                                                       EP38448

SA Music, LLC (50%)


                                   A Sleepin' Bee
                                                                                       EP85604

                                                                                      EU365644


                       Any Place I Hang My Hat Is Home
                                                                                        EP1895

                                                                                       EU9510
            Case 2:20-cv-03952 Document 1-1 Filed 04/30/20 Page 3 of 9 Page ID #:34
                                          Exhibit A


                               Composition Chart
                      Works of Harold Arlen
Owner (Share)                         Composition                         Registration Number

SA Music, LLC (50%)


                                 As Long As I Live
                                                                                       EP41239


                                 Buds Won't Bud
                                                                                       EP65038


                                 Cocoanut Sweet
                                                                                      EP112616

                                                                                      EU484596


                           Come Rain or Come Shine
                                                                                       EU8647

                                                                                        EP1893


                              Don't Like Goodbyes
                                                                                      EU372322


                                 Down With Love
                                                                                       EP64916


                                       Evelina
                                                                                      EP125070


                               Fancy Meeting You
                                                                                       EP56933
            Case 2:20-cv-03952 Document 1-1 Filed 04/30/20 Page 4 of 9 Page ID #:35
                                          Exhibit A


                               Composition Chart
                      Works of Harold Arlen
Owner (Share)                         Composition                         Registration Number

SA Music, LLC (50%)


                                   For Every Fish
                                                                                      EU484594


                       For Every Man There’s A Woman
                                                                                       EP22138


                           Happy As The Day Is Long
                                                                                       EP36258


                                 Hooray For Love
                                                                                       EP21772


                                 House of Flowers
                                                                                      EU365645

                                                                                       EP85137


                       I Don't Think I'll End It All Today
                                                                                      EU483887

                                                                                      EU483886

                                                                                      EP114555


                        I Gotta Right To Sing The Blues
                                                                                       EP32581


                            I Had Myself A True Love
                                                                                        EP3807
            Case 2:20-cv-03952 Document 1-1 Filed 04/30/20 Page 5 of 9 Page ID #:36
                                          Exhibit A


                               Composition Chart
                      Works of Harold Arlen
Owner (Share)                         Composition                         Registration Number

SA Music, LLC (50%)


                             I Never Has Seen Snow
                                                                                      EU366662

                                                                                       EP85135


                                I Never Was Born
                                                                                      EU398198


                        I Wonder What Became Of Me
                                                                                        EP1894


                        I’ve Got the World on a String
                                                                                       EP33239


                                       Ill Wind
                                                                                       EP41237


                                  Incompatibility
                                                                                      EU484599


                      It Was Good Enough For Grandma
                                                                                      EU398201


                          It Was Written In The Stars
                                                                                       EP22137
            Case 2:20-cv-03952 Document 1-1 Filed 04/30/20 Page 6 of 9 Page ID #:37
                                          Exhibit A


                               Composition Chart
                      Works of Harold Arlen
Owner (Share)                         Composition                         Registration Number

SA Music, LLC (50%)


                       Last Night When We Were Young
                                                                                       EP52750

                                                                                      EU110609


                             Leave the Atom Alone
                                                                                      EU483884


                                Legalize My Name
                                                                                        EP4153

                                                                                      EU14854


                                    Little Biscuit
                                                                                      EU483885

                                                                                      EP112522


                               Liza Crossing the Ice
                                                                                      EU398203


                                   Man for Sale
                                                                                      EU398204


                                    Mardi Gras
                                                                                  PAu1197541


                            Moanin' In The Mornin'
                                                                                       EP64917
            Case 2:20-cv-03952 Document 1-1 Filed 04/30/20 Page 7 of 9 Page ID #:38
                                          Exhibit A


                               Composition Chart
                      Works of Harold Arlen
Owner (Share)                         Composition                         Registration Number

SA Music, LLC (50%)


                          Monkey in the Mango Tree
                                                                                      EU483881


                                      Napoleon
                                                                                      EU483883

                                                                                      EP113540


                                  Pity the Sunset
                                                                                      EU485833


                               Pretty to Walk With
                                                                                      EU483890

                                                                                      EP113541


                                  Push de Button
                                                                                      EP112615

                                                                                      EU455435


                                 Raisin' The Rent
                                                                                      EP36259


                                 Right as the Rain
                                                                                      EP125069


                           Savannah's Wedding Day
                                                                                      EU483882
            Case 2:20-cv-03952 Document 1-1 Filed 04/30/20 Page 8 of 9 Page ID #:39
                                          Exhibit A


                               Composition Chart
                      Works of Harold Arlen
Owner (Share)                         Composition                         Registration Number

SA Music, LLC (50%)


                                 Stormy Weather
                                                                                       EP35998


                              Sunday In Cicero Falls
                                                                                      EU398196

                                                                                      EU398195


                                 Take It Slow, Joe
                                                                                      EU488863

                                                                                      EU483888

                                                                                      EP112617


                                The Eagle and Me
                                                                                      EP125071


                             The Farmer's Daughter
                                                                                      EU398197


                The Rakish Young Man With the Whiskahs
                                                                                      EU398200


                                 T'morra T'morra
                                                                                      EP126466
            Case 2:20-cv-03952 Document 1-1 Filed 04/30/20 Page 9 of 9 Page ID #:40
                                          Exhibit A


                               Composition Chart
                      Works of Harold Arlen
Owner (Share)                         Composition                         Registration Number

SA Music, LLC (50%)


                Two Ladies in the Shade of De Banana Tree
                                                                                       EP85136

                                                                                      EU366663


                                 Welcome Hinger
                                                                                      EU398199


                            What Good Does It Do?
                                                                                      EP112618

                                                                                      EU486605


                        What's Good About Goodbye?
                                                                                       EP22135


                         When The Boys Come Home
                                                                                      EP125298


                                   Yankee Dollar
                                                                                      EU488862


                                     You Said It
                                                                                       EP20515
